Case 2:19-cv-02272-SHL-dkv Document 7 Filed 08/01/19 Page 1 of 2   PageID 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION



GAIL M. THOMAS,

              Plaintiff,

vs.                                        No. 2:19-cv-02272-SHL-dkv

MID SOUTH COMMUNICATION FOUNDATION,

              Defendant.



                             ORDER TO SHOW CAUSE


        On April 30, 2019, the plaintiff, Gail Thomas (“Thomas”),

filed     a   pro    se   complaint   on    the   court-supplied   form   for

violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e through 2000e-17.            (Compl., ECF No. 1.)      Thomas

paid the civil filing fee on the same day.               (ECF No. 2.)     The

case has been referred to the United States Magistrate Judge for

management and for all pretrial matters for determination and/or

report and recommendation as appropriate.            (Admin. Order 2013-05,

Apr. 29, 2013.)

        The burden is upon the plaintiff to prosecute her case.            It
appears to the court that plaintiff has not done so.               Thomas has
failed to serve the defendant within 90 days after filing her
complaint as required by Rule 4(m) of the Federal Rules of Civil
Procedure, and more than 90 days have elapsed since the filing of


                                       1
Case 2:19-cv-02272-SHL-dkv Document 7 Filed 08/01/19 Page 2 of 2    PageID 14



the complaint.
     Accordingly, the plaintiff is ordered to show cause within
fourteen (14) days of the date of this order why this case should
not be dismissed pursuant to Rule 4(m) of the Federal Rules of
Civil Procedure for failure to serve the summons and complaint
within   90   days   of   the   filing   of   the   complaint.     Failure   to
respond to this show cause order may result in dismissal of the
action without further notice from the court.
     IT IS SO ORDERED this 1st day of August, 2019.

                                  s/Diane K. Vescovo
                                DIANE K. VESCOVO
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                         2
